Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 1 of 9




                    EXHIBIT A
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 2 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-03747-NRN

  KEVIN O’ROURKE, NATHANIEL L.
  CARTER, LORI CUTUNILLI, LARRY D.
  COOK, ALVIN CRISWELL, KESHA
  CRENSHAW, NEIL YARBROUGH, and
  AMIE TRAPP,

               Plaintiffs, on their own behalf
               and of a class of similarly
               situated persons,

        v.

  DOMINION VOTING SYSTEMS, INC., a
  Delaware corporation, FACEBOOK, INC., a
  Delaware corporation, CENTER FOR TECH
  AND CIVIC LIFE, an Illinois non-profit
  organization, MARK E. ZUCKERBERG,
  individually, PRISCILLA CHAN,
  individually, BRIAN KEMP, individually,
  BRAD RAFFENSPERGER, individually,
  GRETCHEN WHITMER, individually,
  JOCELYN BENSON, individually, TOM
  WOLF, individually, KATHY BOOCKVAR,
  individually, TONY EVERS, individually,
  ANN S. JACOBS, individually, MARK L.
  THOMSEN, individually, MARGE
  BOSTELMAN, individually, JULIE M.
  GLANCEY, DEAN KNUDSON,
  individually, ROBERT F. SPINDELL, Jr.,
  individually, and DOES 1-10,000,

               Defendants.


                DEFENDANT CENTER FOR TECH AND CIVIC LIFE’S
                         MOTION FOR SANCTIONS
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 3 of 9




        Defendant Center for Tech and Civic Life (“CTCL”) moves for sanctions against Plaintiffs’

 counsel in this case, Gary D. Fielder and Ernest J. Walker, under Federal Rule of Civil Procedure

 11 and 28 U.S.C. § 1927. CTCL requests sanctions in the form of an assessment of reasonable

 attorneys’ fees and other expenses as a result of the filing of the Complaint, ECF 1, the Motion for

 Leave to Amend, ECF 48, the Proposed Amended Complaint, ECF 48-1, and the Opposition to

 CTCL’s Motion to Dismiss (“Opp. to MTD”), ECF 64, or, in the alternative, any other sanction

 that the Court considers appropriate for deterrence. See Fed. R. Civ. P. 11(c)(1), (2), (4).

        Rule 11(b) requires that pleadings, motions, or other papers contain only contentions

 “warranted by existing law or by a nonfrivolous argument for extending . . . existing law or for

 establishing new law.” Fed. R. Civ. P. 11(b)(2). Rule 11(b) also imposes an “affirmative duty to

 conduct a reasonable inquiry into the facts and the law before filing.” Collins v. Daniels, 916 F.3d

 1302, 1320 (10th Cir. 2019). And it prohibits filings “presented for any improper purpose, such as

 to harass, cause unnecessary delay, or needlessly increase the cost of litigation.” Fed. R. Civ. P.

 11(b)(1). The Court may impose sanctions for violations of these rules. Fed. R. Civ. P. 11(c)(1).

        The touchstone of Rule 11 is “objective reasonableness—whether a reasonable attorney

 admitted to practice before the district court would file such a document.” Collins, 916 F.3d at

 1320. This standard is “‘intended to eliminate any empty-head pure-heart justification for patently

 frivolous arguments.’” Id. (quoting Rule 11 advisory committee’s note to 1993 amendment).

        Separately, 28 U.S.C. § 1927 provides that an attorney who “multiplies the proceedings in

 any case unreasonably and vexatiously may be required by the court to satisfy personally the

 excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” Like

 Rule 11, this provision “does not require a finding of bad faith.” Hamilton v. Boise Cascade Exp.,

 519 F.3d 1197, 1202 (10th Cir. 2008). Conduct is sanctionable under Section 1927 if, viewed




                                                   1
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 4 of 9




 objectively, it “manifests either intentional or reckless disregard of the attorney’s duties to the

 court.” Id. In addition to this standard, sanctions may be awarded under Section 1927 “when an

 attorney is cavalier or bent on misleading the court; intentionally acts without a plausible basis;

 [or] when the entire course of the proceedings was unwarranted.” Dominion Video Satellite, Inc.

 v. Echostar Satellite L.L.C., 430 F.3d 1269, 1278-79 (10th Cir. 2005).

        Here, Mr. Fielder and Mr. Walker should be sanctioned under Rule 11 and Section 1927

 for their filing and continued advocacy of the Complaint, the Motion for Leave to Amend, the

 Proposed Amended Complaint, and the Opposition to CTCL’s Motion to Dismiss. The applicable

 standards for sanctions are satisfied as to each and all of these filings for the following reasons:

        1.      The Complaint, Motion for Leave to Amend, Proposed Amended Complaint, and

 Opposition to CTCL’s Motion to Dismiss pursue legal claims and make legal arguments that are

 not “warranted by existing law or by a nonfrivolous argument for extending . . . existing law or for

 establishing new law.” Fed. R. Civ. P. 11(b)(2). Put differently, each of these filings advances

 legal claims and arguments that are not supportable by any non-frivolous argument. In particular:

                a.      There is no non-frivolous argument that any plaintiff has Article III standing

 to pursue any of the claims in the Complaint or Proposed Amended Complaint. CTCL briefed this

 issue in its original Motion to Dismiss (“MTD,” ECF 41 at 4-8) and its Opposition to Plaintiffs’

 Motion for Leave to Amend (ECF 62 at 4-8). The arguments presented by Plaintiffs’ counsel in

 response (see Motion for Leave to Amend at 4-8, 12-13; Opp. to MTD at 10-13; see also Reply in

 Support of Motion for Leave to Amend at 3-6 (“Reply Supporting Amendment,” ECF 75)) are

 frivolous. This is confirmed by the stark absence of any colorable response to the cases cited by

 CTCL, which include directly applicable Supreme Court precedents and recent, relevant decisions




                                                   2
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 5 of 9




 from numerous federal district and appellate courts. See Collins, 916 F.3d at 1321 (affirming a

 sanctions award against an attorney whose “standing arguments ignored controlling precedent”).

                b.      To the extent they are even intelligible, the Electors Clause, Equal

 Protection Clause, and Due Process Clause claims in this case (Compl. ¶¶ 292-362; Am. Compl.

 ¶¶ 648-721)—and the legal arguments Plaintiffs’ counsel offer in support of these claims (Motion

 for Leave to Amend at 12-13)—are frivolous. Indeed, Plaintiffs do not even bother to specifically

 address the merits of these claims in their Opposition to CTCL’s Motion to Dismiss. Any

 reasonable attorney would conclude that there is no basis in law or plausible extension of existing

 doctrines in support of these claims. See MTD at 10-14; Opposition to Motion for Leave to Amend

 at 9 n.5, 11-13.

                c.      The same is true of the RICO claims in the Proposed Amended Complaint.

 These claims accuse CTCL (and other defendants) of violating various criminal statutes without

 alleging supporting facts or explaining how those accusations satisfy the necessary elements of a

 RICO claim. See Opposition to Motion for Leave to Amend at 13-15. For example, Plaintiffs’

 counsel do not make any non-conclusory claim of injury to Plaintiffs’ “business or property,” a

 necessary prerequisite for RICO statutory standing. See Bixler v. Foster, 596 F.3d 751, 756 (10th

 Cir. 2010); 18 U.S.C. § 1964(c); Reply Supporting Amendment at 8 (asserting, without any legal

 authority, that “every vote of every registered voter is sacred property to the voter”). Nor do they

 colorably allege any predicate racketeering acts.

        2.      An independent and supporting basis for sanctions is that the Complaint, Motion

 for Leave to Amend, Proposed Amended Complaint, and Opposition to CTCL’s Motion to Dismiss

 were presented for an improper purpose. Evidence of this improper purpose includes the following:




                                                  3
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 6 of 9




                a.      The frivolity of the claims advanced in the filings by Plaintiffs’ counsel,

 which include bizarre and offensive conspiracy theories aimed at state officials and private entities.

                b.      Numerous extra-judicial statements made by Plaintiffs’ counsel publicly

 soliciting donations for their filing of this case attacking the Nation’s democratic process.

                c.      The gratuitous and plainly improper inclusion of additional false charges of

 misconduct against CTCL in Plaintiffs’ Opposition to CTCL’s Motion to Dismiss, which asserts

 (without any reference to the Complaint or Proposed Amended Complaint) that CTCL’s “legal

 capacity to enter into contracts with municipalities and counties across the country, while only

 registered to do business in Illinois, is a subject to be investigated, here—as is the tax deductibility

 of the so-called charitable contributions made by Zuckerberg and Chan.” Opp. to MTD at 12.

                d.      The delayed timing of this litigation: Plaintiffs’ counsel did not file suit until

 more than a month after the election—and did not serve CTCL for nearly two more months. By

 then, the 2020 election was completed and many other lawsuits involving similar (and in some

 cases effectively indistinguishable) claims had already been filed, litigated, and rejected.

                e.      The fact that Plaintiffs’ counsel (as elaborated below) appear to have copied

 and pasted parts of their pleadings from other complaints where similar claims against CTCL were

 rejected. In fact, a district court referred one of the lead lawyers involved in those efforts to the

 local Committee on Grievances because the court concluded that he intended to “file a sweeping

 Complaint filled with baseless fraud allegations and tenuous legal claims to undermine a legitimate

 presidential election.” See Wisconsin Voters All. v. Pence, 20 Civ. 3791, 2021 WL 686359 (D.D.C.

 Feb. 19, 2021). That description applies with full force to Plaintiffs’ counsel in this litigation.

        3.      In addition to the grounds for sanctions set forth above, the Complaint, Proposed

 Amended Complaint, and Opposition to CTCL’s Motion to Dismiss reveal that Plaintiffs’ counsel




                                                    4
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 7 of 9




 failed to perform a reasonable inquiry prior to filing of these papers. Evidence of counsels’ failure

 includes the following:

                a.      The Complaint includes allegations lifted entirely from filings in a separate

 case that was rejected for lack of jurisdiction before the Complaint was filed. Compl. ¶¶ 219-32

 (Texas v. Pennsylvania, No. 155, 2020 WL 7296814, at *1 (U.S. Dec. 11, 2020)).

                b.      The Complaint and Proposed Amended Complaint include allegations

 about the Help America Vote Act and National Voter Registration Act that do not form the basis

 of any claims in this case and that also appear to be lifted (in some instances verbatim) from the

 complaint in a different, unsuccessful case. Compl. ¶¶ 99-118, 268-69 & nn.60-61; Am. Compl.

 ¶¶ 398-417, 596-97; see, e.g., ECF 1 ¶¶ 147-66, Wisconsin Voters All. v. City of Racine, No. 20

 Civ. 1487 (E.D. Wisc. Sept. 24, 2020).

                c.      Plaintiffs’ Opposition to CTCL’s Motion to Dismiss contains incorrect

 statements about litigation concerning municipalities that accepted CTCL grants. In particular,

 Plaintiffs’ counsel improperly seek to distinguish those cases by stating that they did not involve

 voter plaintiffs (as this case does)—a statement that is simply wrong. See Opp. to MTD at 12.

         4.     Separately and in combination, the grounds set forth above support the imposition

 of sanctions on Plaintiffs’ counsel pursuant to Rule 11 and Section 1927.




                                                  5
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 8 of 9




                                          Respectfully submitted,




                                          ______________________________________
                                          Joshua Matz
                                          Michael Skocpol
                                          Marcella Coburn
                                          Louis W. Fisher
                                          KAPLAN HECKER & FINK LLP
                                          350 Fifth Avenue, Suite 7110
                                          New York, NY 10118
                                          Telephone: 212.763.0883
                                          Facsimile: 212.564.0883
                                          Email: jmatz@kaplanhecker.com
                                                 mskocpol@kaplanhecker.com
                                                 mcoburn@kaplanhecker.com
                                                 lfisher@kaplanhecker.com

                                          Attorneys for Defendant Center for Tech and
                                          Civic Life




                                      6
Case 1:20-cv-03747-NRN Document 102-1 Filed 05/21/21 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, I caused this motion to be served on Plaintiffs’

 counsel by USPS Priority Mail Express to their last known address, the Ernest J. Walker Law

 Office and Law Office of Gary Fielder, both at 1444 Stuart St., Denver, CO 80204, pursuant to

 Fed. R. Civ. P. 5(b)(2)(C).



                                                    ____________________________________
                                                    Joshua Matz




                                                7
